Title: From George Washington to Major General Horatio Gates, 5 October 1778
From: Washington, George
To: Gates, Horatio


          
            Sir.
            Head Quarters Fish kill 5th Otbr 1778
          
          I am much obliged to you for your several communications of the 3d and 4th Inst.
          
          
          
          The relation of the two deserters is certainly of a serious complexion, could we confide in its reality. But the reasons for denying it any great degree of credit are not a few. Of the different observers in New-York and those places proper for attending to the motions of the fleet, not one has made any return of such an occurrence. Major Howel in particular whose station is at Black point, for the express purpose of watching the fleet, and giving regular information of their movements, has afforded me no light on this subject—However some interruption to his intelligence may have arisen from the enemys irruption into the Jersey.
          To gain as much certainty as our circumstances and situation are capable of, I could wish you to procure, if possible, some person in whom you can confide, to go to the west end of Long Island, for the purpose of intelligence, and obtaining the truth of this matter.
          I have since your letter given activity to those employed in such business and hope soon to have the matter either contradicted or ascertained. I have also directed my out posts to pay the utmost attention to those sailors &c. who may come from New York—that we may do every thing to avoid so alarming a contagion. I am Sir Your most obt Servt
          
            Go: Washington
          
        